t c memo united_states tax_court eyefull incorporated petitioner v commissioner of internal revenue respondent docket no filed date over several years m performed substantial services without compensation_for p a domestic_corporation that m owned indirectly through two tiers of foreign entities there was no written_agreement for the services and no contemporaneous record of an obligation to pay for them when p made a payment to m and deducted it as compensation_for the prior services r recharacterized the payment as a dividend held the payment is deductible as compensation because remuneration was consistent with the expectation of the parties at the time the services were performed p accumulated earnings without specific definite and feasible plans to use the accumulations and lent substantial amounts to affiliates for purposes unrelated to its business held further p is liable for the accumulated_earnings_tax robert e miller and edith s thomas for petitioner alexandra e nicholaides and eric r skinner for respondent memorandum opinion laro judge petitioner sought redetermination of deficiencies in federal income taxes additions to tax and penalties determined by respondent as follows taxable_year ended august deficiency dollar_figure big_number big_number big_number additions to tax penalty sec_6651 a sec sec dollar_figure big_number big_number --- dollar_figure --- --- --- --- dollar_figure big_number --- after concessions by both parties the issues for decision are whether petitioner may deduct payments made to one of its ultimate beneficial owners as compensation_for services we hold that it may whether petitioner is liable for accumulated_earnings_tax we hold that it is liable with respect to of the taxable years at issue whether petitioner is liable for additions to tax under sec_6651 and sec_6653 and for unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure accuracy-related_penalties for negligence under sec_6662 we hold that it is liable some of the facts have been stipulated and are so found the stipulation of facts and joint exhibits attached thereto are incorporated herein by this reference issue compensation background petitioner was incorporated under california law in at the time the petition was filed petitioner’s principal_place_of_business was in the city of ontario in san bernardino county california petitioner owns and operates an adult entertainment complex comprising a nightclub bookstore video arcade and live peep show petitioner is one of a large group of corporations in the same industry the mohney group that are owned directly or indirectly by harry v mohney mohney either alone or as one of several beneficiaries of a_trust during the years at issue petitioner’s stock was owned in equal shares by three turks caicos islands holding_companies fun films ltd tornado trading inc and azid trading corp each of these holding_companies was in turn wholly owned by the amaranta trust a foreign_trust established by mohney during the years at issue the trustee of the amaranta trust was andrew newlands newlands and the beneficiaries were mohney and members of his family under the terms of the trust instrument mohney had no control_over trust assets and no power to discharge the trustee or appoint his successor in the event that he retired mohney served as an officer of several corporations in the mohney group many others including petitioner retained him as a consultant pursuant to a general understanding with newlands in his capacity as a consultant mohney actually exercised the highest executive authority with respect to each of the corporations although he was ultimately accountable to the trustee he understood that he had newlands complete confidence and managed the companies effectively without supervision mohney submitted no written report of his work to newlands but informed him of the progress of the companies under his control from time to time on his individual income_tax returns form sec_1040 schedule c for each of the years through mohney reported his principal business or profession as consulting and included payments he received from corporations in the mohney group in his gross_receipts for the taxable_year the amounts reported as consultation income from the mohney group for each year are as follows year number of companies total 1dollar_figure big_number big_number big_number big_number big_number big_number 1this figure comes from a schedule prepared by petitioner mohney’s return shows a total of dollar_figure which may include receipts from sources outside the mohney group 2this figure comes from a schedule prepared by petitioner mohney’s return shows the amount received from only one of the three dollar_figure the discrepancy was not explained under his usual consulting arrangement the amount and timing of payments mohney received were not fixed in advance but varied based on his assessment of the company’s performance and its needs mohney’s consulting relationship with petitioner conformed to the general pattern from the founding of the company through the taxable years at issue mohney exercised the highest executive responsibilities and actively participated in making and implementing major corporate decisions in petitioner’s early years of operation he designed the floor_plan for the complex negotiated the purchase of the building site oversaw construction of the building and procured merchandise and credit in he hired jacqueline hagerman hagerman to serve as petitioner’s president and the determination of her annual salary was his responsibility during the years at issue he was consulted on a regular basis by hagerman and the other management concerning administration operations promotions advertising and the myriad legal problems that arose in regard to zoning building code compliance and restrictive ordinances hagerman moved to michigan in and donald krontz krontz was hired as manager to supervise daily operations in her absence it was these two with whom mohney regularly worked both understood that there was a preexisting consulting agreement between him and petitioner or the shareholders their understanding was based on what they had been told by mohney himself and perhaps others and it was confirmed by his availability hours a day to participate in decisions on any corporate matter of importance that arose neither had ever seen documentation of a consulting relationship and none existed there is no written consulting agreement between petitioner and mohney relating to any period between and petitioner has no timesheets statements or bills detailing the dates hours or specific times for which compensation was payable to mohney petitioner did not accrue a liability for consulting fees on its books at the time mohney rendered services beginning in or around petitioner engaged the services of deja vu inc deja vu this company provides management consulting for nightclubs at all relevant times its president was krontz and mohney was one of its salaried employees mohney performed some services for petitioner in this capacity while it is clear that petitioner paid deja vu for its consulting work it is not clear how much of the work was performed by mohney or how much deja vu was paid for mohney’s work mohney reported wages from deja vu of dollar_figure in and dollar_figure in it was mohney’s original understanding from discussions with newlands that eventually he would receive percent of petitioner’s gross_receipts petitioner made no payments to him during through in mohney caused petitioner to pay him dollar_figure mohney believed that payment of more than this amount would have been unwise at a time when the company’s viability was uncertain the next payment occurred in date the amount and form had been decided at some time during the previous year by agreement between mohney and newlands in date mohney discussed the accounting aspects of the transaction with david shindel shindel an independent certified_public_accountant who had been retained to oversee tax compliance for several companies within the mohney group hagerman petitioner’s president and sole member of the board_of directors had no part in the decision newlands acting as representative of petitioner’s shareholders notified her that petitioner was to transfer to mohney dollar_figure worth of precious metals--krugerrands and the like--that it had recently acquired on mohney’s instructions the remaining dollar_figure of precious metals was to be distributed to the shareholders an attorney close to mohney drafted a resolution of petitioner’s board_of directors authorizing the payment the resolution acknowledged that petitioner had availed itself of the expertise consulting services and advisory assistance of harry v mohney in connection with the operation of this corporation’s retail business since pursuant to and in accordance with agreements reached between said harry v mohney and an authorized representative of the shareholders it stated that the conveyance of precious metals was in full and final satisfication of any amounts due him for consulting and advisory services and that the amount has been acknowledged by the authorized representative of the shareholders to be consistent with the agreements and understandings previously made and entered into hagerman approved the resolution on date the payment represented percent of petitioner’s cumulative gross_receipts since mohney received a form_1099 reflecting the payment and included it in income for as gross_receipts from his consulting business petitioner deducted the payment in computing its taxable_income for the taxable_year ended date tye in her notice_of_deficiency respondent disallowed the full deduction discussion the first issue raised by petitioner’s payment to mohney of dollar_figure in tye is whether it may be deducted as compensation if so we must decide for what taxable_year s it is deductible sec_162 provides that deductible business_expenses include a reasonable allowance for salaries or other compensation_for_personal_services actually rendered in general the deductibility of a payment characterized as compensation turns on two requirements the payment must be purely for services and it must be reasonable in amount 716_f2d_1241 9th cir revg tcmemo_1980_282 sec_1_162-7 income_tax regs the focus of the controversy in this case is the former requirement it is well established that a payment may be deducted as compensation only to the extent that it was actually intended as such 59_tc_625 affd without published opinion 492_f2d_1243 6th cir 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir 56_tc_1324 affd without published opinion 496_f2d_876 5th cir respondent takes the position that compensation_for prior services was not the purpose of the payment to mohney because the services had not been rendered with a view toward compensation to the extent the services may have been rendered for compensation they were otherwise fully compensated and the circumstances of the payment indicate a purpose other than compensation in respondent’s view the payment was in substance a nondeductible dividend disguised as compensation_for prior services and its principal motivation was to avoid liability for the accumulated_earnings_tax we disagree we do not understand respondent to challenge the reasonableness of the payment in relation to the services performed in the notice_of_deficiency there was no indication that this was a reason for disallowing the deduction and respondent presented no argument on this issue at trial or on brief respondent acknowledges that mohney performed substantial services for petitioner on a regular basis mr mohney had considerable involvement in every facet of the operation of petitioner he made virtually every kind of decision needed to operate the petitioner from hiring employees and making decisions on building remodeling and sign design to financial and investment decisions and lending to related parties she concludes mr mohney’s involvement is tantamount to that of an owner someone who has financial stake in the petitioner rather than that of a consultant thus respondent believes that mohney performed these services not for compensation but for a return on his investment in petitioner we agree with respondent that by themselves mohney’s extensive activities on petitioner’s behalf do not establish the existence between them of a business relationship consistent with the payment of compensation see paula constr co v commissioner supra pincite cf 373_us_193 there must also be evidence that at the time the services were rendered the parties understood them to be part of a business transaction conducted for profit respondent’s disguised_dividend theory relies heavily on the absence of a written consulting agreement timesheets invoices bills work reports accrued liabilities on petitioner’s books or other contemporaneous documentation of a consulting relationship we do not find the absence of such documentation to be dispositive the fact that petitioner’s books do not reflect the accrual of a liability at the time services were rendered is not necessarily inconsistent with an understanding that the company was obligated to pay for the services the amount and timing of the payment were understood to be contingent on business performance over an indefinite period to have made a reasonable estimate of the accrued expense for mohney’s compensation in the company’s accounts would have been extremely difficult under these circumstances assuming that a business relationship did exist between petitioner and mohney plainly it would not have been conducted at arm’s length and therefore in general documentation of the kind sought by respondent would have served little if any useful function where the owner of a closely_held_corporation takes an active part in managing its business neglect of formal documentation of the compensation arrangement between them is not uncommon in recognition of this fact our cases have not required formal documentation as a condition for deductibility of executive compensation in the context of a closely_held_corporation 67_tc_694 reub isaacs co v commissioner 1_bta_45 pulsar components intl inc v commissioner tcmemo_1996_129 mad auto wrecking inc v commissioner tcmemo_1995_153 in this case the absence of documentation reflects not only the flexibility and informality that the circumstances permitted but also a deliberate policy mohney testified that he has been indicted on obscenity charges over a hundred times having learned from experience that documentary_evidence of his relationship to the adult entertainment businesses he controlled posed a risk of incrimination he kept such documents to a minimum contemporaneous documentation of a business relationship is not altogether lacking on his individual income_tax returns for the years mohney described his principal business as consulting and reported the payments from petitioner and the other corporations he managed as gross_receipts from this business in addition we have the uncontradicted testimony of hagerman and krontz that they understood a consulting agreement to exist and the testimony of mohney that he always expected compensation_for his work to be sure such testimony serves their interest but we cannot reject it for that reason alone 447_f2d_1074 9th cir revg tcmemo_1969_82 211_f2d_210 6th cir revg a memorandum opinion of this court the evidence strongly suggests that mohney did expect to receive payment in some form from petitioner in addition to the payment in mohney received a payment from petitioner in he also received payments from other mohney group corporations that he managed under the title of consultant in every year between and if the reward he expected was as respondent contends a return on his investment then he expected not only the appreciation in equity value resulting from his efforts but also distribution of some of the earnings thus respondent’s argument implies that mohney expected that he could withdraw earnings from petitioner just as if he had owned a controlling_interest in the corporation directly rather than a beneficial_interest in the trust that owned petitioner’s shareholders the little evidence we have concerning the amaranta trust does not support this conclusion mohney testified that he established the trust for the benefit of his children and grandchildren although he too possesses a beneficial_interest the trust is structured in such a way that he cannot realize any tangible benefit during his lifetime this would suggest that mohney does not have--or is not aware of having--a right to distribution of current income or right to withdraw income or corpus therefore earnings_of petitioner that mohney did not cause to be paid out as compensation would not have come back to him through distributions from the trust presumably a substantial share would have accrued to the other beneficiaries and any share of the trust’s dividend income to which he may have been entitled would have been accumulated he would not have been able to realize this gain without selling all or part of his interest in the trust if the trustee had arranged for petitioner to distribute dividends so that the funds could then be distributed by the trust to mohney he would likely have been acting in violation of his legal obligations as a practical matter mohney could not have compelled newlands to distribute trust income to him for mohney had no power to discharge newlands if newlands retired he would select his own successor in the absence of any basis for doubting the independence and integrity of the trustee we are unwilling to assume that mohney expected him to act in derogation of his duties the implications of respondent’s argument seem therefore to be at variance from the facts the payments that mohney claims to have expected to receive as compensation_for his services and which he ultimately received in and differed materially from the returns he received on his investment through the trust respondent points out that petitioner paid deja vu for consulting work during the years at issue and that mohney was employed by deja vu therefore if mohney did sell his services to petitioner those services were likely to have been fully compensated through deja vu’s regular billings according to the uncontradicted testimony of krontz who served as both petitioner’s manager and the president of deja vu the consulting work that deja vu performed for petitioner did not begin until sometime in at the earliest mohney had already been providing services to petitioner for to years there is no evidence that the extent or character of mohney’s activities with respect to petitioner changed in any way after the relationship with deja vu commenced although it appears that mohney did do some work for petitioner as an employee of deja vu the scope of these services was limited to petitioner’s nightclub we believe that mohney’s involvement in general administration advertising legal matters the bookstore theater arcade machines and other facilities of petitioner’s entertainment complex was independent of any work he performed under the deja vu contracts respondent finds support for her disguised_dividend theory in circumstances surrounding the timing of the payment she dismisses petitioner’s argument that mohney deferred collection of his compensation until out of concern for petitioner’s financial situation pointing out that petitioner had been profitable in each year since respondent proposes that the real reason for the payment in was concern about potential liability for the accumulated_earnings_tax in this connection she attaches significance to the fact that the internal_revenue_service audit of several mohney group corporations had already begun and at some point in the revenue_agent specifically raised the accumulated_earnings_tax issue with shindel the certified_public_accountant who had been retained to review tax compliance within the group it was almost certainly not the revenue agent’s inquiries that precipitated mohney’s decision to collect payment from petitioners and the other mohney group companies he managed shindel testified that the decision had already been made by date this does not mean that concern about potential liability for the accumulated_earnings_tax was not a principal reason for mohney’s decision however shindel also testified that he had become aware of the accumulated_earnings_tax problem in regard to a number of mohney group companies before the irs audit began and that he discussed the problem with mohney the sheer number of companies making payments and the size of the amounts paid to mohney in relative to prior years supports the inference that the payments marked a departure from mohney’s usual policy of collecting payment only as and to the extent that the financial situation of each company permitted yet even if concern over accumulated_earnings_tax liability was indeed the principal motivation for mohney’s decision this fact would be no less consistent with characterization of the payment as compensation_for prior services than with characterization of the payment as a disguised_dividend in the absence of documentation establishing an amount of compensation owed to mohney for his services mohney would have had reason to be concerned about petitioner’s ability to justify accumulations to fund deferred_compensation obligations thus the circumstances of petitioner’s payment to mohney in provide no reason to doubt that it was what it purported to be we are satisfied that the payment should not be recharacterized as a dividend having determined that the payment is deductible we turn to the issue of when the deduction may be taken petitioner proposes to spread the dollar_figure deduction ratably over the taxable years to which the payment applies this would entail a deduction in the amount of dollar_figure for each taxable_year between tye and tye petitioner is an accrual basis taxpayer under the accrual_method a liability is taken into account for the taxable_year in which all events have occurred that establish the fact of the liability the amount can be determined with reasonable accuracy and economic_performance has occurred sec_1_446-1 income_tax regs petitioner could not determine the amount payable to mohney for compensation until notified thereof by newlands during tye the figure that petitioner proposes on brief as the amount of the annual deduction is dollar_figure dollar_figure considering the dollar_figure payment made to mohney in the more appropriate calculation would appear to be as follows dollar_figure 6x x - dollar_figure hence x dollar_figure inasmuch as the first four of these taxable years are not before the court and the period of limitations for claiming a refund with respect to these years appears to have expired sec_6511 presumably petitioner takes this position in reliance on the availability of relief under the mitigation provisions of the code see sec_1311 sec_1312 sec_1313 and sec_1314 resort to the mitigation provisions to reopen closed taxable years will be neither necessary nor warranted therefore the full dollar_figure must be deducted in that year 281_us_115 issue accumulated_earnings_tax background like many adult entertainment businesses petitioner operated in the face of intense and unremitting hostility from residents of the local community and local_government authorities exclusionary zoning stringent enforcement of building code requirements and licensing requirements indecency ordinances and criminal prosecution are weapons commonly deployed to contain the growth of such businesses or eradicate them altogether the authorities of san bernardino county used this full arsenal against petitioner the history of this conflict and of petitioner’s other legal problems bears directly on the question of the extent of petitioner’s expected and actual needs for funds during the years at issue trouble with the local authorities dates back to the year in which petitioner commenced operations in that year the county adopted ordinance no which prohibited adult entertainment businesses from locating in the area where petitioner was currently operating and where a new_building was being constructed for its use petitioner sought an injunction against enforcement of the ordinance on the ground that it was unconstitutional the lawsuit concluded in with a decision of the ninth circuit_court of appeals in petitioner’s favor petitioner moved into the new_building in in date six women who worked as independent contractors for petitioner were arrested for dancing in the nude at petitioner’s nightclub petitioner undertook their legal defense and bore all the costs thereof in accordance with its policy of offering to underwrite all the legal expenses of employees and contractors that arose out of the business relationship this is common practice in the adult entertainment business a letter addressed to hagerman from petitioner's attorneys in that case dated date indicates that petitioner was contemplating a lawsuit against the county for the purpose of invalidating the nudity ordinance under which the dancers had been arrested there is no evidence that such a lawsuit was ever filed the dancers were tried in date after which the representation appears to have ended at least two further legal problems appear to have caused petitioner’s president especial concern during tye one was an ordinance that required theater operators to provide unobstructed visibility of viewing areas from the aisle the so-called no-door ordinance had been adopted by san bernardino county in date yet for reasons that were not explained at trial compliance with this ordinance was an issue for petitioner years later at this time hagerman believed that the costs of making the structural adjustments to petitioner’s theater that were required by the ordinance would be in the neighborhood of dollar_figure-dollar_figure the basis for her estimate is not clear nor does the record disclose whether these adjustments were made during the years at issue hagerman foresaw the potential for much greater expenditures in connection with the child protection and obscenity enforcement act federal record keeping and labeling law that took effect in date hagerman seems to have learned about the act from her attorneys in the first half of if petitioner was subject_to liability under provisions of the act a lawsuit challenging its constitutionality would be very costly based on what she had learned from the experiences of others in the business she anticipated a protracted legal battle over several years costing hundreds of thousands of dollars by a letter from petitioner’s attorneys dated date however hagerman was advised that as a result of a recent district_court decision holding the act unconstitutional the u s department of justice had confirmed that it would not seek to enforce the act petitioner was involved in no lawsuit concerning the act during the taxable years at issue and there is no indication in the record that petitioner’s management communicated further with counsel on this subject petitioner’s exposure to liability increased substantially in tye as a result of the cancellation of its workers’ compensation insurance_policy petitioner attempted to obtain replacement coverage without success for tye through tye petitioner was effectively self-insured no reserve was established to fund potential liabilities however toward the end of tye hagerman discovered that owing to an oversight on her part petitioner’s theater license had expired earlier in the fiscal_year operating without a license petitioner was at risk of being closed down by the county at any time petitioner was not closed for this reason during the years at issue but neither were its efforts to secure renewal of its license successful at some time early in tye the county building and safety department inspected petitioner’s complex and identified several violations of the building code some of these violations were promptly corrected but over the next to years further inspections followed and the violations uncovered by the building and safety department multiplied citations from the building and safety department required remedial action in order to stay open for business compliance with the building code was also a condition for renewal of petitioner’s theater license in the early part of tye when petitioner received the first citations hagerman expected that the total cost of correcting the violations would amount to around dollar_figure-dollar_figure much of which would be attributable to the cost of reinforcing the first floor ceiling with cement hagerman did not obtain an estimate for the cement work from a contractor meanwhile petitioner had its architects draw up plans for remodeling in or around date petitioner submitted these plans to the building and safety department for approval in date county officials notified petitioner that the proposed remodeling by increasing seating capacity in the complex would also increase the required minimum parking capacity for the complex from to spaces at the time available parking was limited to spaces for the next year and a half the remodeling plans were suspended while petitioner’s management attempted to rent or purchase additional parking space after numerous inquiries krontz successfully negotiated for the purchase of a nearby parcel the sale agreement was duly submitted to the county for approval but the county refused on the ground that petitioner’s use of the land for additional parking would contravene a preexisting ordinance imposing a moratorium on the expansion of adult entertainment businesses accordingly krontz arranged for an affiliate named mic ltd mic to purchase the land and rent it to petitioner under the final terms of the deal mic acquired the land for dollar_figure financed in part by a loan of approximately dollar_figure from petitioner and mic leased the land to petitioner at a rental rate of dollar_figure per month the record does not disclose the dates of the sequence of events leading to the conclusion of the lease agreement remodeling work began in date in november county officials closed petitioner’s complex because the remodeling had been undertaken without a permit the work was allowed to resume in date on the condition that most of it be redone in accordance with county specifications remodeling was completed and petitioner reopened in the following month the need for parking space was only one of the reasons that petitioner’s management looked for real_estate during the years at issue hagerman was always interested in opportunities to expand the adult entertainment business to new locations in the spring of hagerman negotiated for the purchase of a nearby video store for a price of dollar_figure in a letter to her attorney dated date she explained her intentions this purchase should be in my name i think maybe we will get a corporation later what do you think i plan to have a partner a draft sale agreement dated date records the purchaser as platinum paradise inc a california corporation to be formed hagerman discussed a number of potential acquisitions with mohney and made some inquiries at mohney’s suggestion in she traveled to melbourne australia to look at a brothel advertised in the wall street journal at one time mohney identified a chicken ranch in nevada and at another a golf course in mexico petitioner reported no real_estate holdings on schedule l of its u s_corporation income_tax returns forms for any of the taxable years at issue no written plans for petitioner’s expansion were ever prepared the threat of exclusionary zoning or closure by county authorities provided another reason to explore other possible locations krontz began looking for potential relocation sites when his employment began in date and he continued his search through the remainder of the years at issue initially there was only an apprehension that petitioner might be required to relocate at some time in the future with the enactment of ordinance no in date the date for petitioner’s departure was fixed under the new ordinance adult entertainment businesses were prohibited in all areas where prior zoning laws had required them to locate and were permitted only in an area from which prior_law had excluded them all existing adult entertainment businesses rendered nonconforming by the zoning change were required to cease operations at their current locations by date krontz entered into negotiations for the purchase of acres in mira loma california negotiations probably began in late and continued into petitioner made an offer for the property of dollar_figure million the owner made a counteroffer of dollar_figure million the parties were contemplating a downpayment of dollar_figure and seller financing for the balance ultimately the parties reached agreement but the deal was abandoned before closing on account of a preemptive zoning change in the mira loma area krontz looked for several properties for sale or rent as potential relocation sites but there is no evidence of negotiations for specific properties besides the mira loma parcel at any time during the years at issue on its u s_corporation income_tax returns forms petitioner reported the following receipts and expenditures_for each taxable_year taxable_year ended gross legal august receipts expenses repair expenses depr nonresidential_real_property improvement costs depr equipment costs dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number --- --- --- --- --- dollar_figure --- big_number dollar_figure big_number --- big_number big_number big_number big_number big_number petitioner made no distributions to its shareholders before tye in that year it distributed dollar_figure as a dividend in the following taxable_year it distributed a dividend of dollar_figure during the years at issue petitioner made sizeable loans to other corporations within the mohney group with the exception of the loan it made to mic in order to help finance the acquisition of parking space for_the_use_of petitioner’s patrons no connection between these loans and petitioner’s business is apparent from the evidence petitioner's loans to affiliates for purposes unrelated to its business totaled at least dollar_figure in tye dollar_figure in tye and dollar_figure in tye discussion sec_531 imposes a penalty tax on the accumulated_taxable_income of a corporation that is availed of for the purpose of avoiding tax with respect to its shareholders by permitting earnings_and_profits to accumulate instead of distributing them sec_531 sec_532 the fact that earnings_and_profits have accumulated beyond the reasonable_needs_of_the_business establishes a presumption that tax_avoidance was a purpose of the accumulation sec_533 the reasonable_needs_of_the_business include reasonably anticipated future needs sec_1_537-1 income_tax regs in order to justify an accumulation for reasonably anticipated future needs in general the corporation must demonstrate a need warranting such accumulation and the existence as of the end of the relevant taxable_year of specific definite and feasible plans to use the accumulation within a reasonable_time to meet this need sec_1_537-1 income_tax regs in recognition of the informality which commonly characterizes planning within a closely_held_corporation neither the regulations nor the cases require meticulously drawn formal blueprints for action 50_tc_317 44_tc_566 but where such documentation is lacking the intention to dedicate corporate resources to identified business needs must be unambiguously evidenced by some contemporaneous course of action toward this end 494_f2d_429 10th cir affg tcmemo_1973_52 241_f2d_197 4th cir affg in part and revg in part tcmemo_1956_82 86_tc_260 sec_534 provides that under certain circumstances the burden_of_proof with respect to the question whether earnings_and_profits have accumulated beyond the reasonable_needs_of_the_business may be shifted to the government the parties have stipulated that petitioner continues to bear the burden_of_proof rule a working_capital a corporation may accumulate earnings in order to provide necessary_working_capital for its business sec_1_537-2 income_tax regs respondent determined the amount of working_capital that petitioner needed for one operating cycle by the approach originally expounded in bardahl manufacturing corp v commissioner tcmemo_1965_200 petitioner has offered its own bardahl calculations the details of our own calculation sec_4 in its trial memorandum and on cross-examination however petitioner questioned the use of the bardahl analysis to determine working_capital needs of a business like petitioner’s that involves substantial services in addition to the sale of inventory the measurement of petitioner’s working_capital needs continued of petitioner’s available net liquid_assets and working_capital needs are set forth in the appendix together with annotations discussing certain methodological issues on which we disagreed with one or both of the parties reserve for legal expenses petitioner contends that the various legal risks to which it was exposed would have justified the accumulation of a reserve for legal expenses equal to dollar_figure for each of the taxable years at issue respondent determined that no amounts were allowable as accumulations for this purpose we are satisfied that respondent’s determination is correct petitioner attempted to prove the extent of its need attributable to the policy of providing legal representation to employees and independent contractors subject_to prosecution we do not question the reasonableness of the policy the testimony petitioner presented on this issue did not establish how much petitioner expected to require for this purpose however continued is a question of fact on which petitioner has the burden_of_proof rule 241_f2d_197 4th cir affg in part tcmemo_1956_82 we think petitioner is correct to question the applicability to this case of a methodology developed for nonservice businesses see 382_fsupp_582 c d cal revd on other grounds sub nom 548_f2d_331 9th cir 354_fsupp_1003 n d ga but petitioner has not suggested any alternative therefore we shall use the parties’ bardahl calculations as the starting point for our analysis hagerman testified regarding petitioner’s representation of the six dancers in she was asked how much she anticipated their representation would cost at the time of their arrest she replied at the time i thought around dollar_figure apiece if each one had their own attorney if they didn’t want us to represent-- the corporation to represent them when asked whether she meant that petitioner was prepared to pay this amount she confirmed that that was not the case petitioner would have covered their legal expenses only if they did not want their own individual attorneys thus while we know that petitioner paid for the dancers’ defense we do not know how much petitioner’s management expected this representation would cost the amount petitioner actually spent to defend the dancers was clearly much less than the amount hagerman believed it would have cost the dancers to secure their own representation the arrests occurred in date the trial date on its forms for tye and tye petitioner reported aggregate legal expenses in the amounts of dollar_figure and dollar_figure respectively petitioner presented no evidence that any amount was set_aside for the dancers’ defense even if some specific amount was set_aside this fact would not explain accumulations in any of the taxable years at issue since the evidence indicates that the representation concluded before the end of the first of these years based on the amounts petitioner actually spent for the dancers’ defense in tye and tye we are not persuaded that petitioner’s management would have believed that current cash-flows would be insufficient to finance the company’s legal defense obligations to employees and contractors as they arose hagerman testified regarding concerns she had during tye that the company might become involved in protracted litigation costing several hundred thousand dollars as a result of liability under the child protection and obscenity enforcement act we do not believe her testimony establishes a specific and definite plan to prepare for such a lawsuit she evidently possessed no clear idea of how provisions of the act might apply to petitioner and what challenging it would entail at the time nor does there appear to have been any reason to plan for litigation in determining whether to retain or distribute earnings at the close of tye 89--or at the close of any subsequent taxable year--in light of the reassurances petitioner received from its attorneys in date about the government’s decision not to pursue enforcement of the act when asked whether she anticipated a need to hold funds in reserve when she learned about the act she replied my first inkling was we may have to fight this if we were somehow cited because we weren’t complying with something that we knew nothing about anything when you fight the united_states government is going to cost hundreds of thousands of dollars it seems that way it goes on and on for years there is no evidence that her thinking on this matter advanced beyond the initial stage of vague alarm and consternation she described petitioner presented expert testimony that it would have been reasonable to set_aside dollar_figure to dollar_figure to provide for the legal expense of defending itself against exclusionary zoning petitioner argues that it was therefore justified in accumulating this amount in each taxable_year if petitioner in fact planned accumulations for this purpose the accumulations may well have been justified the existence of a reasonable need however does not suffice to establish the existence of a specific definite and feasible plan to meet the need snow manufacturing co v commissioner t c pincite krontz testified that he had been expecting ordinance no for some time before its enactment in date yet there is no evidence that petitioner’s management formulated plans to challenge the ordinance let alone provide for the costs of such a challenge at any time during the years at issue based upon the company’s experience challenging the constitutionality of the predecessor of ordinance no between and it would have been reasonable to expect the costs of such litigation would be spread over more than year and could easily be covered by the current year’s cash_flow petitioner’s total legal expenses during the years of the prior litigation amounted to only approximately dollar_figure we are not persuaded that any portion of the accumulations for tye through tye can be accounted for by plans to provide for anticipated legal expenses workers’ compensation petitioner argues that owing to the cancellation of its workers’ compensation insurance it was justified in accumulating dollar_figure in each of tye through tye respondent properly allowed no amounts as a reserve for this purpose there is no question that petitioner would have been justified in reserving funds for self-insurance petitioner’s argument fails because there is no evidence to substantiate the existence of a plan to accumulate dollar_figure or any other amount specifically to meet this need the testimony of petitioner’s president leaves little doubt that there was no such plan business interruption petitioner alleges on brief that it had always planned for a business interruption like the one it experienced from date through date and that it recognized the need to reserve funds therefore prudent business practice requires retaining an amount of earning equal to three months operating_expenses because of the nature of the business the after counsel elicited from hagerman the general observation that the size of lawsuits these days--everybody asks for at least a half a million to several million for no matter what they do the following colloquy occurred q did--but did you consider yourself a minimum amount that eyefull should have on hand in the event that any employee was injured no not really knowing that you’d need at least a half a million i would just guess a half a million did you as president of eyefull set_aside some funds for that contingency not particularly for the workers’ comp there was always funds set_aside for the rainy days i suppose that would be a rainy day problem a q a record contains no support for these allegations that petitioner’s business was interrupted for months does not imply that petitioner could have expected or did expect the need for a 3-month reserve nor do we understand why operating costs which are generally not incurred during a period of business suspension would be an appropriate measure of the funds needed the argument is a transparent effort to rationalize accumulations after the fact and respondent properly rejected it building improvements and equipment replacement petitioner contends that plans for building improvements and investment in new equipment both executed during tye justify accumulations of dollar_figure at the end of tye and tye respondent allowed no amounts for these purposes for either taxable_year on its form_1120 for tye petitioner reported capital expenditures_for building improvements carried out between date and date at a cost of dollar_figure testimony confirmed that this work consisted in part of remodeling for which petitioner had submitted an architect’s plans to the county for approval in or around date in part the work also involved correction of building code violations petitioner had been notified of building code violations on several occasions between early tye and tye and internal corporate documents indicate that some of these violations were corrected before tye the most costly structural changes including cement reinforcement of the first floor ceiling were probably performed at the same time as the remodeling work in tye because the expenditures_for repairs and improvements reflected on petitioner’s tax returns for tye tye and tye are comparatively modest and do not even approach hagerman’s estimate of the total cost of compliance the need to make these structural changes had been identified in tye and specific plans for compliance were required consequently we believe that the plans that were eventually executed at a cost of dollar_figure in the first half of tye could reasonably explain an accumulation of approximately this amount at the end of both tye and tye under some circumstances a lengthy delay in the execution of alleged plans invites skepticism as to whether the plans were sufficiently definite and specific to satisfy the requirements of the regulations see suwannee lumber manufacturing co v commissioner tcmemo_1979_477 sec_1_537-1 income_tax regs in this case the delay is understandable remodeling was contingent on county approval county approval was contingent on the availability of additional parking space and coordination of the major structural corrections with the elective remodeling work was likely to have been efficient from both an economic and architectural standpoint considering the bureaucratic and technical complications we do not interpret a delay of to years as an indication that petitioner lacked either a clear idea of the work to be done or a determination to do it as soon as practicable petitioner’s tax_return for tye shows that dollar_figure was incurred in that year to acquire numerous items of depreciable_property ranging in cost from a few hundred to a few thousand dollars the property consists of lighting sound system video vender booths and the like for the most part equipment that would have been used for normal business operations virtually all the items were classified as 7-year_property for acrs purposes during the 7-year history of its business operations in only one other year tye had petitioner made comparable expenditures on equipment some of the purchases seem to represent normal replacement some may represent expansion of capacity concomitant with the remodeling work that occurred in the same year the nature of the items and the circumstances of their acquisition suggest that the expenditures could reasonably have been anticipated as of the end of tye and tye but nothing in the record confirms that large-scale equipment replacement and expansion of capacity were in fact contemplated at these times the evidence is equally consistent with the inference that for most of the items the purchase decision was made during tye even if petitioner’s management did plan the acquisitions prior to tye the total cost was not so large in relation to petitioner’s cash_flow that they could not reasonably have expected to be able to finance the acquisitions without accumulation therefore the acquisitions do not explain any part of the accumulations in tye and tye parking petitioner argues that its efforts to secure additional parking to comply with county building and safety department requirements justify an accumulation of dollar_figure in tye and tye respondent allowed no amount for this purpose petitioner presented evidence of only one definite purchase plan that would have warranted an accumulation in any of the years at issue this was the plan to acquire the property that petitioner is currently renting from mic once petitioner concluded leasing arrangements with mic its needs would have been satisfied and no accumulation of funds to acquire property for parking would be justified no evidence in the record fixes the time of this transaction we can confidently infer however that petitioner and mic had reached an agreement before the end of tye because the loan to mic which partly financed mic’s acquisition of the rental property appears on petitioner’s tax_return for tye it is possible that petitioner had already abandoned its plan to purchase the property before the end of tye krontz testified that petitioner paid mic dollar_figure per month or dollar_figure per year under the lease on its tax_return for tye petitioner claimed a deduction for rent that was dollar_figure higher than the deduction it had claimed for tye if the increase in rental payments was attributable to the mic lease then petitioner paid mic an amount corresponding to slightly less than months rent the lease might therefore have taken effect within the first few weeks of tye corroboration of this inference can be found in the fact that after a delay of years due largely to its inability to comply with the county parking requirements petitioner commenced remodeling work in date the second month of tye to have proceeded with its remodeling plans before securing additional parking space in defiance of the building and safety department would have been self-defeating and utterly inconsistent with the deferential and responsible attitude that petitioner’s management had hitherto displayed in its dealings with the department if petitioner began leasing the property just after the start of tye there is a high probability that by the end of tye either there was an agreement in principle with mic or the county had rendered its decision denying approval to petitioner’s plan to purchase the property in either case the abandoned purchase plan could not justify any part of the accumulations at the end of tye having failed to fix the chronology of these events more precisely in relation to the close of tye petitioner has not satisfied its burden_of_proof expansion and relocation petitioner attempted to prove that its accumulations were needed to finance costs of relocation amounting to dollar_figure million or more and to finance the expansion and diversification of its business respondent determined that no accumulations were allowable for these purposes there is no basis for concluding that petitioner reasonably retained earnings for expansion or diversification during the years at issue hagerman testified regarding a number of specific investment possibilities that she considered the only one for which there is evidence of actual negotiations was the video store that she offered to purchase in contrary to her account at trial however contemporaneous documents indicate that she was not negotiating the acquisition on petitioner’s behalf the threat to petitioner’s continued operation that arose first from the expiration of its theater license and later from ordinance no would have warranted financial preparations for relocation the various costs of reestablishing petitioner’s business in a new location would have been substantial hagerman anticipated that they could exceed dollar_figure million it does not follow however that petitioner’s management had specific definite and feasible plans to provide for such costs if after expiration of the theater license petitioner’s management recognized a need to accumulate dollar_figure million and were determined to do so the financial policies they actually implemented in tye and tye belied their intentions in tye petitioner made loans unrelated to its business totaling dollar_figure leaving it with net liquid_assets sufficient to cover only its needs for working_capital and a portion of the expected costs of remodeling see appendix table if all the loans had been made early in the taxable_year one might be able to argue that petitioner’s management approved them on the basis of an overestimate of petitioner’s earnings for the year in fact the loans were made throughout the year in tye we observe a similar pattern petitioner ended the taxable_year with a modest excess of net liquid_assets over its needs for working_capital and remodeling see appendix table but it could have accumulated an additional dollar_figure toward the dollar_figure million target if it had not made further loans unrelated to its business totaling dollar_figure and in the last month of the taxable_year transferred dollar_figure in precious metal holdings to mohney and its shareholders if these assets were genuinely needed for a relocation fund a distribution to the shareholders could not be justified nor was there an obligation to pay the consulting fees since tye mohney had permitted petitioner to defer payment of the fees so long as financial circumstances required retention of the funds during tye and tye petitioner’s management looked for replacement_property but there is no evidence that their inquiries advanced to the point of negotiating for any of the properties they saw petitioner’s situation changed markedly in tye the taxable_year began with the enactment of ordinance no requiring petitioner to relocate by date if this were not sufficient to impress petitioner’s management with the urgent need for resolute action shortly thereafter they received a strong foretaste of the fate that awaited when in november county officials closed petitioner’s complex and business stopped now krontz’ searches bore fruit a property was identified in mira loma an offer of dollar_figure million was made a counteroffer of dollar_figure million was received negotiations over details of the transaction carried over into the next taxable_year there is no evidence that petitioner made any loans unrelated to its business in tye once petitioner’s management had concrete prospects of an investment exceeding dollar_figure million the likelihood that they took this into account in their financial planning greatly increases how much they could reasonably have accumulated for this purpose is not clear the mira loma deal would have involved seller financing to acquire the property petitioner would have had an immediate need for only the dollar_figure downpayment but there would have been various other costs as well including construction costs and costs to secure permits and favorable zoning petitioner did not prove exactly how much it would have needed but we need not determine this we need only determine whether petitioner has adequately explained the excess of its net liquid_assets as of the close of tye over the amount it would have required for working_capital this excess was approximately dollar_figure see appendix table since the required downpayment alone would have exceeded this amount we are satisfied that petitioner did not allow its earnings to accumulate beyond the reasonable needs of its business in this year conclusions table in the appendix sets forth the calculations supporting our conclusion that petitioner allowed its earnings to accumulate beyond the reasonable needs of its business for the first of the taxable years at issue the underlying methodology is well established in the case law and requires no elaboration see snow manufacturing co v commissioner t c pincite alma piston co v commissioner tcmemo_1976_107 affd 579_f2d_1000 6th cir bardahl manufacturing corp v commissioner tcmemo_1965_200 565_fsupp_391 e d wis for purposes of comparing petitioner’s reasonable needs with the net liquid_assets available to meet those needs the loans made to affiliates for purposes that had no relation to petitioner’s business are treated as liquid_assets faber cement block co v commissioner t c pincite bardahl manufacturing corp v commissioner supra the fact that a corporation accumulated_earnings_and_profits beyond the reasonable_needs_of_the_business is determinative of the purpose to avoid income_tax with respect to its shareholders unless the corporation proves the contrary by a preponderance_of_the_evidence sec_533 this presumption cannot be rebutted merely by evidence that tax_avoidance was not the exclusive primary or dominant motive for the accumulations to escape liability for the accumulated_earnings_tax the corporation must prove that tax_avoidance was not one of the purposes 393_us_297 cases in which unreasonable accumulations have been fully explained by legitimate corporate considerations are few see eg 44_tc_566 viewing the record as a whole we find that petitioner had a general policy of retaining its earnings as petitioner’s president confirmed when asked whether the company was setting aside funds or whether she herself made a decision to set_aside funds for any purpose during the years at issue it was not a conscious decision we knew always that you had to have funds for anything that you would want to expand or build or do renovations by routinely retaining earnings whether or not an identifiable need for a specific amount existed at the time petitioner’s management assured themselves that as she put it there was always funds set_aside for the rainy days petitioner accumulated partly to provide for its own potential needs evidently an understanding existed among companies within the mohney group that any surplus accumulated by one member should be made available to other members who needed the funds we are all friends we help each other out hagerman explained thus through loans to its affiliates of over dollar_figure million in tye and tye petitioner’s surpluses were applied to a constructive use somewhere in the group petitioner attempts to justify its policy by the observation that commercial lending is essentially impossible for adult entertainment businesses to obtain this may well be true but it does not satisfactorily account for the retention of earnings without specific definite and feasible plans to use them by consenting to the accumulation and pooling of earnings by petitioner and other members of the mohney group the common owners were implicitly providing the financing that was unavailable from commercial sources if petitioner had regularly distributed surplus funds there is no reason to expect that its shareholders would not have been willing to reinvest their dividends in the mohney group wherever and whenever a definite need arose petitioner’s explanation is not sufficient to rule out the possibility that its policy was designed to serve tax_avoidance purposes as well petitioner has not carried its burden_of_proof accordingly it is liable for accumulated_earnings_tax for tye tye and tye in the amounts of dollar_figure dollar_figure and dollar_figure respectively see appendix table issue additions to tax and penalties background during the taxable years at issue petitioner retained modern bookkeeping inc modern to provide bookkeeping services and to prepare petitioner’s tax returns in late modern had hired certified_public_accountant david shindel shindel to oversee tax compliance with respect to five of modern’s clients shindel supervised the preparation of work papers and tax returns and signed the returns when satisfied that they reasonably complied with the tax laws the scope of shindel’s engagement was extended to petitioner by in the course of his review he soon became concerned that petitioner’s sizeable retained earnings might subject it to liability for the accumulated_earnings_tax he attempted to determine whether the accumulations were reasonable at some time in he brought this problem to mohney’s attention because he knew mohney was actively involved in petitioner’s management shindel prepared and signed petitioner’s forms for each of the taxable years at issue the forms for tye tye and tye were filed on date date and date respectively in her notice_of_deficiency respondent determined that petitioner was liable for additions to tax under sec_6651 for tye tye and tye the addition_to_tax under sec_6653 for tye and accuracy-related_penalties under sec_6662 for tye and tye discussion an addition_to_tax is imposed under sec_6651 for failure_to_file a return within the prescribed period unless it is shown that such failure was due to reasonable_cause and not due to willful neglect sec_6651 the amount of the addition i sec_5 percent of the amount_required_to_be_shown_as_tax for each month that the delinquency persists up to a maximum of percent delinquent filing is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but was nevertheless unable to file its tax_return in a timely manner sec_301_6651-1 proced admin regs reliance upon a professional return preparer does not constitute reasonable_cause for failure to meet the filing deadline 469_us_241 the burden of proving reasonable_cause and the absence of willful neglect is on the taxpayer rule a petitioner filed its returns for tye and tye approximately year late and its return for tye more than months late petitioner argues that it exercised ordinary business care and prudence because it relied upon modern to handle its returns united_states v boyle supra forecloses this argument petitioner is liable for the addition_to_tax for tye sec_6653 provides for an addition_to_tax equal to percent of an underpayment_of_tax if any part of the underpayment is due to negligence negligence includes any failure to make a reasonable attempt to comply with the provisions of the code sec_6653 for purposes of sec_6653 the term underpayment has the same meaning as deficiency as defined in sec_6211 except that the amount shown on the return is treated as zero if the return was filed after the prescribed deadline including any extension sec_6653 delinquent filing is prima facie evidence of negligence 92_tc_342 affd 898_f2d_50 5th cir where the taxpayer cannot prove reasonable_cause and the absence of willful neglect for purposes of sec_6651 the taxpayer cannot carry its burden_of_proof for purposes of sec_6653 98_tc_203 affd in part and revd in part 78_f3d_1355 9th cir since petitioner’s return for tye was untimely filed the entire amount of the tax due is treated as an underpayment since this underpayment was attributable to conduct that constitutes negligence and petitioner can offer no excuse it is liable for the addition_to_tax sec_6662 and b imposes an accuracy-related_penalty equal to percent of the portion of an underpayment_of_tax that is attributable to negligence for purposes of sec_6662 unlike sec_6653 the amount shown on a late return is not treated as an underpayment sec_6664 consequently delinquency by itself is not grounds for the accuracy-related_penalty sec_1_6662-2 income_tax regs as under prior_law negligence includes any failure to make a reasonable attempt to comply with the provisions of the code sec_6662 a position with respect to an item is attributable to negligence if the taxpayer failed to maintain adequate_records to substantiate cf 11_f3d_1180 3d cir revg in relevant part tcmemo_1992_404 holding that an underpayment was not attributable to delinquency because the taxpayers would have reported no tax due even if they had filed on time in a footnote to its decision the court_of_appeals for the third circuit questioned the soundness of the holding in 92_tc_342 affd 898_f2d_50 5th cir that in the absence of extenuation delinqency is grounds for imposition of the addition_to_tax under sec_6653 lazore v commissioner supra pincite n although we reaffirm our belief in the logic of emmons v commissioner supra and 98_tc_203 affd in part and revd in part 78_f3d_1355 9th cir we note that our result for tye would not differ under the negligence analysis we use in applying sec_6662 and b to tye and tye infra see 59_tc_473 although the notice_of_deficiency determined negligence sec_6662 and substantial_understatement sec_6662 as alternative theories for imposition of the penalty on brief respondent pursued only the former theory it properly valadez v commissioner tcmemo_1994_493 sec_1_6662-3 income_tax regs the accuracy-related_penalty does not apply to any part of an underpayment for which the taxpayer had reasonable_cause and acted in good_faith sec_6664 in order for reliance on the judgment of a competent tax_return_preparer to qualify for this exception the taxpayer must demonstrate that the return preparer formed his judgment on the basis of information that the taxpayer believed and had reason to believe was complete and accurate united circuits inc v commissioner tcmemo_1995_605 conway v commissioner tcmemo_1994_405 saghafi v commissioner tcmemo_1994_238 sec_1_6664-4 income_tax regs the underpayments for tye and tye are attributable to a bad_debt deduction that was conceded before trial and unreasonable accumulations of earnings petitioner presented no evidence in regard to the basis for the bad_debt deduction that it did not litigate it could offer scarcely more documentation to substantiate the business plans by which it attempted to justify its accumulations the underpayments are therefore attributable to negligence petitioner takes the position that the unsubstantiated positions to which the underpayments are attributable can be justified by its reliance on modern shindel prepared and signed petitioner’s tax returns for both years his experience and qualifications clearly were sufficient to warrant reliance upon his judgment yet without knowing what shindel understood the purposes for the accumulations to be and on what information this understanding was based we cannot conclude that petitioner reasonably and in good_faith relied on his judgment shindel discussed the accumulated earnings problem with mohney petitioner’s de_facto chief executive counsel might have elicited from shindel and or mohney testimony bearing on this important question it remains however unanswered petitioner could not have underpaid its tax in good_faith if as sec_533 requires us to presume petitioner’s management permitted corporate earnings to accumulate unreasonably in order to defer shareholder-level withholding_tax and they were aware that this motive subjected petitioner to liability for the accumulated_earnings_tax petitioner has not satisfied its burden_of_proof the accuracy-related_penalty therefore applies to reflect the foregoing decision will be entered under rule appendix table bardahl computations date date date date tye tye tye tye operating_expenses cost_of_goods_sold peak inventory days in inventory cycle days in receivables cycle average payables days in credit cycle days in operating cycle amount of working_capital needs one cycle big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure - - - - big_number dollar_figure dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - - dollar_figure 4big_number 12big_number 18big_number 25big_number current_assets current liabilities net liquid_assets available for need sec_5big_number 6big_number big_number big_number big_number 26big_number 20big_number big_number big_number big_number big_number big_number computation of accumulated_taxable_income taxable_income less income taxes paid_or_accrued less dividends_paid deduction current_earnings_and_profits retained less accumulated_earnings_credit accumulated_taxable_income 7big_number 8big_number - - big_number 8big_number - - 21big_number big_number 22big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number - - big_number big_number - - table anticipated accumulation increase working beyond in earnings net capital total excess investment loans reasonable accumulated_profits liquid needs anticipated reasonable liquid unrelated unrelated needs earnings over prior assets for one extraordinary needs assets to to tye year available cycle needs - business business - profits big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- tye tye tye tye assets in columns big_number big_number big_number big_number less current_earnings_and_profits retained big_number big_number big_number big_number prior accumulation available for reasonable needs big_number big_number big_number reasonable needs big_number big_number big_number big_number current_earnings_and_profits retained for reasonable needs - sec_535 big_number big_number big_number accumulated_taxable_income - sec_535 big_number big_number big_number accumulated_earnings_tax sec_531 big_number big_number big_number - - annotations to table tye in computing operating_expenses for the year respondent excluded amounts as to which a claim for deduction was disallowed in the notice_of_deficiency after trial respondent conceded that payments for insurance premiums were properly deducted as ordinary and necessary expenses therefore we have included them respondent included in operating_expenses for the year the amount of federal_income_tax determined in the notice_of_deficiency the taxes that should be taken into account are petitioner’s estimated_tax payments 72_tc_158 empire steel castings inc v commissioner tcmemo_1974_34 respondent calculated the length of petitioner’s credit cycle by multiplying the number of days in the year by a quotient of which the numerator is peak payables for the year and the denominator is total merchandise purchased for the year petitioner argues that the length of its credit cycle for each of the taxable years at issue was no more the days the basis for this figure is hagerman’s testimony that petitioner regularly paid its bills every weeks our cases do not prescribe a single method for determining credit cycle however the data do not corroborate petitioner’s position and we are not aware of any authority for respondent’s formula accordingly we have used the quotient of average payables divided by total operating_expenses see 86_tc_260 kingsbury invs inc v commissioner tcmemo_1969_205 the amount of working_capital that a taxpayer could reasonably expect to need for one operating cycle is determined by multiplying total operating_expenses for year by the length of its operating cycle expressed as a fraction of a year in her bardahl calculations respondent used the current year’s operating_expenses for this purpose this court has often found it more appropriate to use the actual operating_expenses for the subsequent year as a proxy for the amount of operating_expenses that the taxpayer expected as of the close of the year empire steel castings inc v commissioner supra delaware trucking co v commissioner tcmemo_1973_ the use of subsequent year operating_expenses for purposes of this calculation will result in a higher estimate of working_capital needs when a business’ costs are subject_to inflation or the business is growing petitioner argues that respondent should have used its operating_expenses for the subsequent year one problem with petitioner’s position is that for tye current_year operating_expenses must be used because data on subsequent year operating_expenses were not presented in evidence the more important problem is that petitioner has suggested no reason to believe that the assumption of perfect foresight would produce a closer approximation of the amount petitioner actually estimated it would need at the time ultimately the question is one of fact and petitioner has not satisfied its burden_of_proof we have used current operating_expenses respondent included prepaid expenses in current_assets this treatment of prepaid expenses is supported by authority bardahl intl corp v commissioner tcmemo_1966_182 petitioner argues that this is inappropriate since prepaid expenses are not funds available for distribution to shareholders in the bardahl analysis we compare working_capital needs with available net liquid_assets what matters is not the absolute amounts but the difference between them for purposes of this comparison including prepaid expenses in available net liquid_assets is effectively equivalent to deducting these expenses from working_capital needs in the worksheet accompanying the notice_of_deficiency the amount of other current obligations was stated as dollar_figure a figure taken directly from petitioner’s form_1120 schedule l for tye schedule l discloses that the amount consists of state and federal taxes payable respondent revised this figure to dollar_figure in the bardahl calculations she prepared for trial the revision has the effect of increasing available net liquid_assets the excess of new liquid_assets over working_capital needs and hence the accumulated_earnings_tax liability therefore the revision constitutes new_matter for which respondent bears the burden_of_proof rule a 77_tc_881 respondent provided no explanation at trial consequently we must use the figure originally accepted in the notice_of_deficiency the starting point for computing accumulated_taxable_income is petitioner’s correct taxable_income for the year sec_535 the figure used by respondent improperly failed to reflect a deduction for the insurance premium in her computation of accumulated_taxable_income respondent deducted from taxable_income the amount of federal_income_tax due for the year as determined in the notice_of_deficiency this was an error sec_535 provides for the deduction of federal_income_tax accrued during the taxable_year sec_535 for this purpose a tax_liability is not treated as accrued during the taxable_year if the taxpayer contested it at the time it was proposed 320_us_516 goodall’s 391_f2d_775 8th cir revg tcmemo_1965_154 73_tc_71 sec_1_535-2 income_tax regs accordingly we use the amount of federal_income_tax shown on petitioner’s return tye see note see note see note see note see note see note tye operating_expenses should include the amount of consulting fees paid to mohney which petitioner properly deducted as an ordinary and necessary business_expense no estimated federal_income_tax payments were in fact made arguably estimated_tax payments should be included in operating_expenses even if not actually made because petitioner would have expected to comply with the requirement to pay estimated_tax in the following taxable_year for the sake of consistency we include only estimated_taxes that petitioner paid but this should not distort the results of our analysis the unpaid tax seems to have been included in the amount of current liabilities stated on form_1120 schedule l for tye which we have used to determine available net liquid_assets thus if we omit unpaid estimated_tax from the calculation of working_capital needs the effect is offset by a corresponding reduction in available net liquid_assets see note see note for reasons that were not explained in her bardahl computations for trial respondent omitted an investment in gold listed on petitioner’s form_1120 schedule l respondent had included this item in the worksheet accompanying the notice_of_deficiency since the investment appears to be a cash_equivalent its inclusion in current_assets would appear to be appropriate we use the amount of other current obligations stated on form_1120 schedule l and accepted by respondent in computations on the worksheet accompanying the notice_of_deficiency the revised amount that she used in computations for purpose of trial was not explained see note taxable_income reflects amounts properly deducted for insurance premiums and consulting fees see note tye see note see note see note we use the year-end balance stated on form_1120 schedule l and the worksheet accompanying the notice_of_deficiency for reasons that were not explained in her bardahl computations for trial respondent used the much higher balance for the beginning of the year which has the effect of increasing available net liquid_assets and ultimately accumulated_earnings_tax liability thus the revision would constitute new_matter for which respondent offered no proof
